                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

Jerone McDougald,

       Plaintiff,

               v.                                             Case No. 1:18cv080

Jeremy Eaches, et al.,                                        Judge Michael R. Barrett

       Defendants.

                                             ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed by the

Magistrate Judge on October 15, 2019 (Doc. 53).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C), including

notice that the parties would waive further appeal if they failed to file objections to the Report

and Recommendation in a timely manner. United States v. Walters, 638 F.2d 947 (6th Cir.

1981). No objections to the Magistrate Judge=s R&R (Doc. 53) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 53) of the Magistrate Judge is hereby

ADOPTED. Consistent with the recommendation by the Magistrate Judge, defendants’

Motion for Summary Judgment (Doc. 36) is GRANTED. Further, plaintiff’s remaining

Motions (Docs. 38, 40, 52) are DENIED and this matter is dismissed with prejudice.

       IT IS SO ORDERED.


                                                        s/Michael R. Barrett
                                                      Michael R. Barrett, Judge
                                                      United States District Court




                                                 1
